Citation Nr: 1455683	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  10-40 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for chronic low back pain has been received.

2.  Whether new and material evidence to reopen a claim for service connection for a left arm disorder has been received.

3.  Whether new and material evidence to reopen a claim for service connection for right leg arthritis has been received.

4.  Entitlement to service connection for a right foot disorder.

5.  Entitlement to service connection for a left foot disorder.

6.  Entitlement to service connection for a left leg disorder.

7.  Entitlement to service connection for a heart disorder, to include coronary artery disease, claimed as a heart murmur.

8.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder and an anxiety disorder.

9.  Entitlement to service connection for bilateral hearing loss, also claimed as ear problems, infection and wax buildups (discharge).


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from February 1966 to January 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2009 rating decision in which the RO denied the Veteran's petitions to reopen claims for service connection for a left arm condition, chronic low back pain and a right leg condition.  In addition, his claims for service connection for a bilateral foot condition, a heart condition, a left leg condition and PTSD were denied.  In September 2009, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in September 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

In addition, this appeal to the Board arose from a December 2010 rating decision in which the RO denied the Veteran's claim for service connection for hearing loss.  The Veteran filed a NOD in April 2011.  The RO issued a SOC in November 2011 and the Veteran filed a substantive appeal (via a statement in lieu of a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2011.

In June 2012, the Veteran and his wife testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  

The Board observes that, in September 2010, the Veteran submitted a VA Form 21-22 (Appointment of Veteran Service Organization (VSO) as Claimant's Representative) in which he designated the Disabled American Veterans as his representative.  In April 2014, the Veteran submitted a VA Form 21-22 in which he designated the Tennessee Department of Veterans' Affairs as his representative.  The Board recognizes this change in representative.

As noted above, in the August 2009 rating decision, the RO denied service connection for PTSD.  However, given the evidence of record (including diagnoses of major depressive disorder and generalized anxiety disorder) the Board has recharacterized the issue on appeal as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with the Veteran's appeals.  A review of the documents in Virtual VA reveals VA treatment records dated through February 2014 while a review of the documents in VBMS reveals a March 2014 statement from the Veteran's son; the January 2012 supplemental statement of the case considered VA treatment records dated through July 2011.  The Veteran expressly declined to waive initial RO consideration of such newly received evidence in November 2014.  However, there is no prejudice to him in the Board considering such records for the limited purpose of drafting a full and complete remand.  See 38 C.F.R. § 20.1304 (2014).  The remaining documents in such files are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

For reasons expressed below, the claims on appeal are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claims on appeal is warranted.   

At the outset, it is noted that, potentially pertinent to all claims, during the December 2012 hearing, the Veteran and his then representative stated that additional evidence was being submitted for the Board's consideration.  However, a review of the record reveals that no such evidence has been associated with the claims file.  A September 2014 statement from the Veteran's former representative indicates that it had contacted both the Veteran and his local representatives and that such evidence would be submitted.  To date, the Board has only received a November 2014 Review Post Traumatic Stress Disorder Disability Benefits Questionnaire submitted in December 2014.  On remand, the AOJ should undertake all appropriate action, to include contact with the Veteran, to locate and/or obtain copies of evidence submitted in connection with the Board hearing.


With regard to the Veteran's claimed hearing loss, he alleges that he suffers from such a disability as a result of in-service noise exposure.  Specifically, he alleges that he was exposed to noise from heavy equipment and aircraft while in service.  The Board notes that a Military Occupational Specialty (MOS) analogous to the Veteran's MOS of Infantry Direct Fire Crewman is among those listed in the Department of Defense's Duty MOS Noise Exposure Listing.  An October 2010 VA audiology examiner opined that it was less likely as not that the Veteran's current hearing loss was the result of noise exposure sustained during service as no standard threshold shift (STS) was present at enlistment or separation.   However, in rendering her opinion, the October 2010 audiologist based her opinion on the lack of a documented hearing loss in the service treatment records.  The VA audiologist did not discuss the relevance or import of the Veteran's lay statements regarding hearing loss in service and immediately following service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner relied on lack of evidence in service treatment records to provide negative opinion).  In addition, the audiologist did not explain the relevant or import of a standard threshold shift when making an etiology determination.  Therefore, a remand is necessary in order to obtain an addendum opinion that considers such statements.

As regards to the Veteran's claim for service connection for an acquired psychiatric disorder, the post-service clinical evidence reflects the diagnosis of a variety of psychiatric disorders, including PTSD, major depression and generalized anxiety disorder.  The Veteran has alleged witnessing a fatality during training exercises in the early part of 1968 after a 50 caliber exploded near him.  He has also alleged combat service in that he made two trips to Vietnam-namely into Da Nang Airbase-in 1966 or 1967 transporting con-x boxes, that he had run patrols and that he came under enemy mortar attack.  He further reported that he was assigned to Company B, 2nd Battalion, 509th Infantry.  A February 2013 statement from W. S., a VA nurse practitioner, indicates that the Veteran suffered from chronic PTSD and depression secondary to service in the Vietnam War.  However, this opinion did not contain a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  

Under the circumstances noted above, the Board finds that the medical evidence currently of record is inadequate, and that further examination and opinion is needed to resolve the service connection claim for an acquired psychiatric disorder on appeal.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Moreover, the Veteran's purported service in Vietnam and/or witnessing the fatality from a 50 caliber shell in early 1968 has not been verified.  The available service personnel records reflect that he was assigned to the United States Army Europe (USAREUR)-Germany from July 1966 to January 1968 and do not otherwise reflect that he traveled to Vietnam or that he engaged in combat service.  A July 2008 Defense Personnel Records Information Retrieval System (DRPIS) response indicates that the United States Army Vietnam Station Listing does not list Company B, 2nd Battalion, 509th Infantry as having served in Vietnam in 1968; however, there is no indication that a search was conducted for the years 1966 or 1967.  This response also indicated that the Veteran's Official Military Personnel File (OMPF) should be reviewed to confirm his exact Vietnam unit of assignment.  However, there is no indication that the Veteran's complete OMPF has been obtained.  Further, while the Veteran identified two soldiers that were killed in action in a February 2009 Statement in Support of a Claim for Service Connection for PTSD (VA Form 21-0781), he identified that dates of death was occurring prior to the purported 1968 incident and the Veteran's intention in identifying these soldiers is not clear.

Therefore, on remand, the AOJ should make efforts to obtain further information to clarify with the Veteran when and how he traveled to Vietnam and engaged in combat.  Specifically, the Veteran should be asked to provide additional information regarding his purported in-country Vietnam service, to include the dates of any such service and/or the unit he traveled or served with.  Further, the AOJ should make efforts to clarify with the Veteran his purpose of identifying the two soldiers in his February 2009 VA Form 21-0781.  Thereafter, any further development deemed warranted in this regard should be accomplished.  

In addition, the Board notes that the Veteran's service personnel file may include potentially pertinent evidence as such may detail his in-service duties and his assigned unit.  Thus, to the extent that the Veteran has alleged that his duties required him to travel to Vietnam, his service personnel records may document such travel.  Further, the July 2009 DPRIS response suggested that the Veteran's complete OMPF should be reviewed to confirm his exact Vietnam unit of assignment  As VA has yet to request the Veteran's complete service personnel file, such should be accomplished on remand.

As regards VA records, the claims file currently includes outpatient treatment records from the Tennessee Valley Healthcare System, to include the VA Medical Centers (VAMCs) in Murfreesboro and Nashville, dated through February 2014.
The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the Tennessee Valley Healthcare System, to include the Murfreesboro and Nashville VAMCs, all pertinent, outstanding records of evaluation and/or treatment of the Veteran since February 2014, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities. 

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  Further, the Board notes that the Veteran submitted a VA 21-4142 Form dated in October 2010 giving VA authorization to obtain his private treatment records from Dr. Higgs.  To date, the RO has not attempted to obtain these private treatment records, which appear to be pertinent to the Veteran's claim, and this form expires after 90 days.   Accordingly, in its letter, the AOJ should specifically request that the Veteran furnish an updated authorization form for the medical provider identified in October 2010.  In addition, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private medical records, to include any records from Dr. Holmes.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  Notably, the AOJ's adjudication of the claims should include consideration of all additional evidence associated with the claims file since the last adjudication-to include additional VA treatment records and lay statement for which the Veteran expressly declined to waive initial AOJ consideration in November 2014.   See 38 C.F.R. § 20.1304 (2014); see also 38 C.F.R. §§ 19.31, 19.37 (2014).
 
Accordingly, these matters are hereby REMANDED for the following action:

1. Undertake all appropriate action, to include contact with the Veteran, to locate and/or obtain copies of evidence submitted in connection with the Board hearing.

2.  Obtain the Veteran's complete Official Military Personnel File.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.   All records and/or responses received should be associated with the claims file.

3.  Obtain from the VA Tennessee Valley Healthcare System, to include the Murfreesboro and Nashville VAMCs, all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since February 2014.  Follow the procedures set forth in 38 C.F.R.            § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

4.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate, updated authorization to obtain, any outstanding, pertinent private medical records, to include Drs. Holmes and Higgs.

Also, request that the Veteran provide additional information needed to determine whether any further development action is warranted.  Specifically request that the Veteran provide more detailed information regarding his purported travel and combat exposure in Vietnam, to include when and where such service occurred and the unit with which he served.  In addition, request that the Veteran provide more detailed information regarding the 1968 incident in which he witnessed a fatality from a 50 caliber shell, to include the identity of the solider killed and the unit with which he was serving. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

5.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

6.  After records and/or responses received have been associated with the claims file, or, a reasonable time period for the Veteran's response has expired, send a request to DRPIS or other appropriate entity to verify the Veteran's travel and/or exposure to combat in Vietnam in the years 1966, 1967 and/or 1968.  A request should also be sent to DPRIS or other appropriate entity to verify a fatality from a 50 caliber explosion during a training exercise at Baumholder, Germany, in the early part of 1968.  DPRIS should be provided with any necessary documentation, to include any relevant service records as well as any statements submitted by the Veteran, detailing any duties that required him travel to Vietnam, serve in combat operations or his witnessing the fatality from the 50 caliber explosion.   Any response should be documented in the claim file. 

7.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA psychiatric examination, by a psychiatrist or psychologist, at a VA medical facility, to determine the current nature and etiology of his claimed acquired psychiatric disorder.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

a)  Based on examination of the Veteran, and consideration of the entire record, to include psychological test results, the examiner should identify all psychiatric disorders in accordance with DSM-IV.  The physician should identify all such disorders that have been present at any time since March 2008. 

b)  If PTSD is diagnosed, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s) and must specifically address whether the Veteran's identified stressor(s) are related to a fear of hostile military or terrorist activity; whether the identified stressor(s) are adequate to support a diagnosis of PTSD; and whether his symptoms are related to the identified stressor(s). 

c) If an acquired psychiatric disorder other than PTSD is diagnosed, for each such diagnosis, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran has any acquired psychiatric disorder (other than PTSD) that had its onset during, or is otherwise medically related to, his active military service.

In answering the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his assertions in this regard must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a clear rationale for doing so.

All examination findings, along with complete, clearly-stated rationale should be given for the conclusions reached must be provided.  In this regard, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

8.  After all records and/or responses from each contacted entity are associated with the claims file, arrange to obtain an addendum opinion from the October 2010 VA audiologist.  If the audiologist who drafted the October 2010 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.  

Following a review of the claims file, the audiologist is requested to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current bilateral hearing loss is medically-related to his asserted in-service acoustic trauma.  In this regard, the audiologist must consider the fact that the Veteran's MOS is analogous to those listed in the Department of Defense Duty MOS Noise Exposure Listing. 

In doing so, the audiologist must acknowledge that the Veteran is competent to report the onset and continuity of symptomatology since service.  The audiologist must provide complete, clearly-stated rationale for the conclusions reached, whether favorable or unfavorable, citing to specific evidence of record, as necessary.

9.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence (to particularly include all evidence added to the claims file since the last adjudication) and legal authority.

10.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




